NUMBER 13-09-00225-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


NICOLAS GARCIA,                                                                  Appellant,

                                              v.

THE STATE OF TEXAS,                                                               Appellee.


                    On appeal from the 197th District Court
                         of Cameron County, Texas.



                           MEMORANDUM OPINION

                  Before Justices Rodriguez, Garza, and Vela
                      Memorandum Opinion Per Curiam

       Appellant, Nicolas Garcia, attempts to appeal his conviction for driving while

intoxicated. The trial court has certified that this “is a plea-bargain case, and the defendant

has NO right of appeal.” See TEX . R. APP. P. 25.2(a)(2).
       On May 7, 2009, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether appellant

has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings as to

whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On June 12, 2009, counsel filed a letter brief with this Court. Counsel’s response

does not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED. Any pending motions are denied as moot.



                                                   PER CURIAM

Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered
and filed this the 2nd day of July, 2009.




                                               2